Citation Nr: 1512493	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  08-22 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extension of the delimiting date beyond March 21, 2007 for Dependents' Educational Assistance benefits under the provisions of Chapter 35, Title 38, United States Code (DEA benefits).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He served in Vietnam and received the Combat Infantryman Badge.  The Appellant is his spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decisional letter of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in June 2009.  A transcript of the hearing is of record.  

In May 2011, the Board remanded the claim for further development of the evidence.  

In April 2013, the Appellant submitted additional argument and evidence in support of her appeal.  In December 2014 written argument, the Appellant's representative waived RO initial review of such evidence.  


FINDINGS OF FACT

1.  A March 21, 1997 letter notified the Veteran that his service-connected psychiatric disability was permanent and total in nature and that basic eligibility of his dependents for DEA benefits was established from January 2, 1997.
2.  The Appellant filed a claim seeking entitlement to DEA benefits in October 2007 and the RO made a determination regarding her eligibility in February 2008.  

3.  The Appellant's eligibility period for DEA benefits began on March 21, 1997 and ended on March 21, 2007.

4.  The Appellant is not shown to have been ordered to active duty service or to have been prevented from initiating or completing a program of education within her eligibility period for DEA benefits. 


CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date beyond March 21, 2007, for DEA benefits have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.1033, 21.3021, 21.3046, 21.3047 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA educational programs contain their own provisions addressing VA notification and assistance duties.  38 C.F.R. §§ 21.1031, 21.1032 (2014).  

VA has complied with its duty to notify.  38 C.F.R. § 21.1031 (2014).  A November 2007 letter, sent prior to the February 2008 decision on appeal, notified the Appellant of the evidence needed to substantiate the claim, and outlined her responsibilities and those of VA in obtaining relevant evidence.  

VA has also complied with its duty to assist.  38 C.F.R. § 21.1032 (2014).  VA has obtained, to the extent possible, all relevant evidence identified by the Appellant and necessary for an equitable resolution of the issue on appeal.  The record includes VA treatment records from February 2005 to March 2011, records from Maryland Primary Care Physicians dated from January 2007 to February 2012; a March 2008 letter from N.J.P., CRNP; a March 2008 letter from VA nurse practitioner, A.R.G.; multiple lay statements; and the transcript of the June 2009 hearing before the undersigned.  

Regarding whether there was substantial compliance with the Board's May 2011 Remand directives, the Agency of Original Jurisdiction (AOJ) secured identified VA treatment records and private treatment records from Maryland Primary Care Physicians.  The appeal was readjudicated by an April 2013 Supplemental Statement of the Case.  Thus, there has been substantial compliance with the entirety of the instructions in the Board's Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Appellant was provided an opportunity to set forth her contentions during the June 2009 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the June 2009 hearing the undersigned set forth the issue to be discussed at the hearing, focused on the requirements for obtaining an extension of the delimiting date, and sought to identify any further development that was required to help substantiate the claim.  Moreover, the Board remanded the claim in May 2011 to seek further development based, in part, on testimony provided at the hearing.  Neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  
Accordingly, appellate review may proceed without prejudice to the Appellant with respect to her claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Legal Criteria and Analysis

The Appellant seeks entitlement to an extension of the delimiting date for DEA benefits.  She alleges that she is entitled to an extension because her mental health disorder and caring for her disabled son precluded her from attending school during her eligibility period.  

The Appellant's eligibility for DEA benefits is derived from her status as a spouse of a permanently and totally disabled Veteran.  38 U.S.C.A. § 3501(a)(1)(D) (West 2014); 38 C.F.R. § 21.3021(a)(3)(i) (2014).  The beginning date of eligibility for DEA benefits for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the Veteran's permanent and total disability evaluation or the date of notification of such evaluation, whichever is more advantageous to the spouse, if the spouse has not chosen another date between either of these two dates which has been approved by the Secretary.  38 U.S.C.A. § 3512(b)(1) (West 2014); 38 C.F.R. § 21.3046(a)(2)(iii) (2014).  On March 21, 1997, the RO notified the Veteran that his psychiatric disability was permanent and total and that he had established basic eligibility for DEA benefits for his dependents, effective from January 2, 1997.  Therefore, the Appellant's beginning date of eligibility is March 21, 1997, as that is more advantageous to her and she did not choose another beginning date. 

Regarding the duration of the Appellant's period of eligibility, the Board has initially considered the judicial holding in Ozer v. Principi, 14 Vet. App. 257 (2001), as it may apply to the Appellant's claim.  In Ozer, the Court essentially permitted Chapter 35 eligible spouses an unlimited delimiting period for benefits due to technical problems in the language of the governing statute.  Subsequent to the Court's decision, Congress changed the law under 38 U.S.C.A. § 3512 to essentially invalidate the Ozer decision as to determinations of eligibility made after December 27, 2001, whether pursuant to an original claim, a reapplication, or an attempt to reopen a claim.  See Public Law No 107-103, § 108, 115 Stat. 976, 985 (Dec. 27, 2001) (codified at 38 U.S.C.A. §§ 3511, Note & 3512).  Under the revised law, spouses are entitled to a 10-year delimiting period, in which they may, upon first becoming eligible, use Chapter 35 benefits.  Although the law included a special "saving" provision for those spouses granted Chapter 35 benefits prior to December 27, 2001 pursuant to the unlimited delimiting period provided under Ozer, the Appellant does not fall under this finite category.  Public Law No 107-103, § 108(c)(4), 115 Stat. at 985 (codified at 38 U.S.C.A. § 3511, Note).  The Appellant initially filed for DEA benefits in October 2007 and the RO originally determined her eligibility for such benefits in February 2008, which is after December 27, 2001.  Although a March 21, 1997 letter notified the Veteran of the basic eligibility of his dependents for DEA benefits, and specifically informed him that his daughter, P., was eligible for DEA benefits, a specific determination regarding the Appellant's eligibility was not made at that time.  The record reflects the Veteran and the Appellant were married in June 1986 and that the Veteran was receiving an additional amount of compensation for the Appellant as his dependent at the time of the March 1997 notice letter; however, the Appellant was not mentioned in conjunction with the March 1997 notice of basic eligibility for DEA benefits.  As such, a determination regarding the Appellant's eligibility for DEA benefits was not made until after December 27, 2001, in February 2008.  Hence, the provisions of Ozer are not applicable and the Appellant is not entitled to an unlimited delimiting period for DEA benefits.

Additionally, certain spouses may be entitled to a 20-year period of eligibility if a Veteran's disability was determined to be permanent and total in nature no later than three years after the Veteran's discharge from service.  38 U.S.C.A. § 3512(b)(1)(D) (West 2014).  The requirements for the 20-year period are not met in this case; hence, it will not be discussed further.  Therefore, pursuant to 38 U.S.C.A. § 3512, the Appellant had a 10-year period of eligibility for DEA benefits beginning March 21, 1997 with a delimiting date of March 21, 2007.  38 U.S.C.A. § 3512 (West 2014).  

The period of eligibility for DEA benefits can be extended only under certain circumstances.  First, the period can be extended pursuant to 38 C.F.R. § 21.3046(c)(3), which provides for extensions when the spouse during the eligibility period is ordered to certain types of active duty (e.g., full time National Guard duty).  This provision is not applicable in the Appellant's case, as there has been no evidence that she has served in the military, nor has she claimed to have had any active duty service.

Second, the 10-year delimiting period may be extended if the eligible spouse or surviving spouse: (1) applies for the extension within the appropriate time limit; (2) "[w]as prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he or she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 C.F.R. § 21.3047 (2014); see 38 U.S.C.A. § 3512(b)(2) (West 2014).  It must be "clearly established" by medical evidence that a program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i) (2014).  

The Board concludes that the Appellant is not entitled to an extension of the delimiting date for DEA benefits.  

The Appellant timely filed for an extension of the delimiting date in conjunction with her claim for DEA benefits in October 2007, which was within one year from March 21, 2007, when her initial eligibility period ended.  38 U.S.C.A. § 3512(b)(2) (West 2014); 38 C.F.R. § 21.1033(c) (2014).  However, the medical evidence of record does not clearly establish that the Appellant was prevented from initiating a program of education because of a physical or mental disability.

In her March 2008 Notice of Disagreement, the Appellant reported that she had anxiety disorder for several reasons.  These reasons included caring for her son after he had an aneurysm at the age of 10, taking him back and forth to different doctors and to physical therapy, having a baby in 2001, caring for her husband who has posttraumatic stress disorder, caring for her mother and brother in her home until their deaths from cancer in 2004 and 2005, respectively, and dealing with the death of her oldest son, who was killed in a car accident in January 2007.

VA treatment records reflect the Appellant has sought treatment for anxiety and depression.  They also reflect treatment for physical conditions, including gastroesophageal reflux disease, low back pain, dysmenorrhea, hyperplasia of the prostate, and hypertension.  See, e.g., November 2005 VA treatment record.  An October 2006 VA treatment record reflects that she reported taking antidepressants.  In January 2007, the Appellant reported that depression began in 2002 after experiencing several deaths in her family and that she began experiencing anxiety twice a week in 2004.  The treating psychologist noted that the Appellant was well able to function in her life, but was socially isolated and did not have any leisure interests beyond caring for her spouse and children.  She concluded that the Appellant met the criteria for dysthymia since depression began without respite in 2002.  She also found the Appellant met the criteria for anxiety disorder.  A March 2008 letter from A.R.G., a VA nurse practitioner, states that he had been treating the Appellant for anxiety disorder since January 2007.  

A March 2008 letter from N.J.P., a private nurse practitioner, states that the Appellant had been under the care of her office, Maryland Primary Care Physicians, for anxiety since July 2006.  N.J.P. reported that the Appellant had experienced several health issues that required visits to specialists.  January 2007 to February 2012 treatment records from Maryland Primary Care Physicians reflect that the Appellant has been receiving treatment for anxiety disorder.

At the June 2009 hearing, the Appellant and Veteran testified that the Appellant had a baby in July 2001 and that their son, J.F., experienced an aneurysm in August 2001, which paralyzed him on one side.  Board Hearing Tr. at 4-6.  The Veteran reported that J.F. was hospitalized for physical therapy for six months and that after he was released from the hospital he still had to go to physical therapy every day for three to four years.  Id.  The Appellant testified that she had been working as a teacher's assistant and that prior to her son's aneurysm she planned to go back to school to become a certified teacher.  Id. at 7-8.  After her son's aneurysm, she stopped working as a teacher's assistant until 2002, when she began working full time with disabled teenagers at a high school.  Id.  She began having anxiety attacks after her son's aneurysm and began seeking mental health treatment in December 2001.  Id. at 9-11.  She reported having been on medication for anxiety attacks since that time.  Id. at 11.  She testified that she had never been hospitalized for her mental conditions, but that she took a lot of sick days in order to take her son to the hospital for treatment of his seizures.  Id. at 11-12.  She testified that since August 2001 a good portion of her time has been spent taking care of her children.  Id.  

In an April 2013 statement, the Appellant reported that it was not because of her mental health condition that she was unable to complete her college degree during her eligibility period.  Instead, she stated that it was because of caring for her disabled son and her young child.  She stated that she could not have left her 10-year old son and her baby alone with the disabled Veteran to complete an education program using her DEA benefits.

Although the undersigned is very sympathetic towards the Appellant's situation, the medical evidence of record does not clearly establish that a program of education was medically infeasible prior to March 21, 2007.  38 C.F.R. § 21.3047(a)(2)(i) (2014).  The Appellant has been receiving treatment for depression and anxiety since as early as 2001; however, the evidence shows that she was able to function well since that time.  Her anxiety attacks have been controlled with medication since she began seeking treatment.  She has had a full time job at a school working with disabled teenagers since 2002.  She has not been hospitalized at any time for her mental health disabilities.  Additionally, in January 2007, her treating VA psychologist noted that she has been functioning well.  The medical evidence also shows she has received treatment for numerous physical disabilities; however, these have not been shown to be of a severity that would have prevented her from completing a program of education, nor has she alleged that they were of such severity.  Therefore, the evidence does not clearly establish that pursuing a course of education was medically infeasible solely because of her mental health or physical disabilities.  

In her April 2013 statement, the Appellant emphasized that it was her need to care for her family that prevented her from starting an education program, not her mental health disability.  Unfortunately, there is no statutory or regulatory provision allowing for an extension of the delimiting date because of the Appellant's care of her family, including that of her disabled son.  Instead, the law requires that the Appellant have her own disability that prevented her from initiating or completing her education program.  

The Board is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing an extension of the delimiting date for DEA benefits are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the Appellant's request for an extension of the delimiting date for her DEA benefits.  Therefore, this claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application. 

ORDER

An extension of the delimiting date beyond March 21, 2007, for DEA benefits is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


